                IN THE UNITED STATES DISTzuCT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINATIITO IN COURT
                         ASHEVILLE DIVISION         ; ASHEVILLE, NC
                                                        JAN 2 5 2021
                       DOCKET NO. 1 :20-CR-00073
                                                                          '*t r?it'Si?'f'TE'
LTNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
                                               JUDGMENT OF FORFEITURE

BRANDON LLOYD COX


      WHEREAS, the defendant, BRANDON LLOYD COX, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described belowconstitutesproperty derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any mimner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 981(aXl) and 28 U.S.C. 5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding noticeof the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, purcuantto Fed. R. Crim. P . 32.2(b\ I ) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




    Case 1:20-cr-00073-MR-WCM Document 23 Filed 01/25/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concemingany of the propefty described
below has previously been stayed, the defendant hereby consents to a lifting ofthe
stay and consentsto forfeiture;

       WHEREAS, the undersigred United States MagistrateJudge is authorized to
enter this Order by the previou s Order of th is Court No. 3:05MC302-C (Septanber
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   Springfield Range Officer Compact, .45 caliber pistol,              SN:
               LWl2782l;and
           o   Taurus Ultra-Lite, .44 caliber revolver, SN: EX506730.

      The United States Marshal and/or other property custodian for          the
investigative agency is authorizedto take possession and maintain custody of the
above-described tangible property.

      If and to the extent requiredby Fed. R. Crim. P.32.2(b)(6),21 U.S.C. S
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofth is forfeiture.

      As to any firearms and/or ammunition listed above and/or in the         ch arging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
propefty may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearingto adjudicate the validity ofthe
alleged interest.




    Case 1:20-cr-00073-MR-WCM Document 23 Filed 01/25/21 Page 2 of 3
        Pursuant to Fed. R. Crim. P. 32.2O)(3), upon entry ofthis Order ofForfeiture,
  the United States Attomey's Office is authorized to conduct any discovery needed
  to identify, locate or dispose ofthe property, including depositions, interrogatorieq
  requestsfor production ofdocuments and to issue subpoenas, pursuantto Fed. R
  Civ. P. 45.

         Following the Court's disposition of all timely petitions filed, a final order of
  forfeiture shall be entered., as provided by Fed. R. Crim. P.32.2(c)(2).If no third
  party files a timely petition, this order shall become the final order and judgment of
  forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
  have clear title to the property and shall dispose of the property according to law.
  Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
  shall be final as to defendant upon filing.

  SOAGREED:



I&JONATHAND.LETZRING
  Assistant United States Attomey




  BRANDONLLOYD
  Defendant



  EMILYM     JONES
  Attornev for Defendant                                                  +2
                                                                     2f    ,zozr


                                             w.c          TON          ALF
                                             Un ited States             Judge
                                             Western District       orth Carolina




      Case 1:20-cr-00073-MR-WCM Document 23 Filed 01/25/21 Page 3 of 3
